Rehearing granted, November 18, 2009



                              UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 09-6100


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

AMADO ANTONIO CARTAGENA,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:06-cr-00153-FDW-DCK-1)


Submitted:    June 18, 2009                  Decided:    June 23, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished by per curiam opinion.


Amado Antonio Cartagena, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Amado Antonio Cartagena seeks to appeal the district

court’s   order   denying     his   motion   for    reduction   of    sentence

pursuant to 18 U.S.C. § 3582(c)(2) (2006).              In criminal cases,

the defendant must file the notice of appeal within ten days

after the entry of judgment.         Fed. R. App. P. 4(b)(1)(A).            With

or without a motion, upon a showing of excusable neglect or good

cause, the district court may grant an extension of up to thirty

days to file a notice of appeal.              Fed. R. App. P. 4(b)(4);

United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

           The district court entered judgment on September 14,

2008.     The notice of appeal was filed on January 4, 2009. *

Because Cartagena failed to file a timely notice of appeal or to

obtain an extension of the appeal period, we dismiss the appeal.

We   dispense   with   oral   argument    because    the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     DISMISSED




      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266,
276 (1988).



                                      2